DETAILED ACTION
 	Claims 1-20 are pending and have been examined.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
      The drawings are objected to because figures 1, 6B, 7C, 8C, 14, 15A, 15B, 29, 32, 33, 35, 39A, 39B, 40A, 40B, 45, and 48 contain shaded black and gray areas, and lines that are not uniformly thick and well defined. See MPEP §608.02, 37 CFR 1.84 (I), and 37 CFR 1.84 (m).
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from  the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.1 21 (d). If the 

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, system claims 1-19 are directed to a network interface; a memory; and at least one processor connectable to the network interface, and computer-readable storage medium claim 20 is directed to storing instructions.  Thus the claims are directed to a machine and manufacture, respectively.
Under step 2A of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite scheduling tasks, including receiving, transmitting, receiving, accessing and providing steps.  
The limitations of receiving, transmitting, receiving, accessing and providing, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  

That is, other than reciting a network interface; a memory; and at least one processor connectable to the network interface, the claim limitations merely cover managing personal behavior, relationships or interactions between people, including following rules, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims include a network interface; a memory; and at least one processor connectable to the network interface.  The network interface; memory; and at least one processor connectable to the network interface in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to 
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claim 2 further describes the information reflecting the assignment. Claims 3 and 4 recite additional receiving steps. Claims 5-10 further describe the indication. Claims 11-14 recite additional providing, identifying, receiving, retrieving, determining and providing steps. Claims 16-19 recite additional identifying, checking and transmitting steps, and further describes the indication. A more detailed abstract idea remains an abstract idea.
 Under step 2B of the analysis, the claims include, inter alia, a network interface; a memory; and at least one processor connectable to the network interface.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular 
In addition, as discussed in paragraph 0108 of the specification, “Processing device 202, shown in Fig. 2, may include at least one processor configured to execute computer programs, applications, methods, processes, or other software to perform embodiments described in the present disclosure. For example, the processing device may include one or more integrated circuits, microchips, microcontrollers, microprocessors, all or part of a central processing unit (CPU), graphics processing unit (GPU), digital signal processor (DSP), field programmable gate array (FPGA), or other circuits suitable for executing instructions or performing logic operations. The processing device may include at least one processor configured to perform functions of the disclosed methods such as a microprocessor manufactured by Intel TM. The processing device may include a single core or multiple core processors executing parallel processes simultaneously.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fletcher et al (US 20140122143 A1).
As per claim 1, Fletcher et al disclose a system for scheduling tasks to field professionals (i.e., scheduler 310 is arranged to construct a schedule, i.e. a set of one or more assignments of a resource to a task with associated start times for the performance of each task, ¶ 0062), the system comprising: 
a network interface; a memory; and at least one processor connectable to the network interface, the at least one processor (i.e., A control interface of the event-driven controller 270 may act as a server, accepting one or more requests from 
receive from a user a request for an on-site service associated with a location (i.e., retrieve a task profile associated with a task to be assigned via communicative link 135. A communicative link as used herein is representative of a data access mechanism that may comprise the sending and/or receiving of data. A task profile 130 sets out data indicative of particular task properties and characteristics. These are described in more detail with relation to an example shown in FIG. 17 but may comprise one or more of: a task type, e.g. in a telecommunications implementation this may be one of, amongst others, `install`, `maintain`, `repair` or `test`; a geographical location of a task, ¶ 0042. A control interface of the event-driven controller 270 may act as a server, accepting one or more requests from registered clients, for example a user workstation comprising GUI 280B or a networked device via communications interface 280A. For example, a client may request that a task is to be scheduled, ¶ 0056);
transmit to a field professional, using the network interface, information reflecting an assignment to provide the on-site service (i.e., In FIG. 3, scheduler 310 is arranged to construct a schedule, i.e. a set of one or more assignments of a resource to a task with associated start times for the performance of each task, ¶ 0062); 
receive an indication, while the field professional is at the location, that an additional visit is required to complete the on-site service (i.e., exceptional circumstances may comprise changes that are required to a schedule of 
access a future schedule of the field professional to identify an available time slot (i.e., The advisor 330 is thus configured to determine the effect of a user change on an existing schedule and/or to present alternatives to required changes in a schedule. For example, a user of system 300 may need to manually insert an additional task into a schedule, ¶ 0064); and 
provide, using the network interface, a proposed time for the additional visit associated with the identified time slot (i.e., As a result of block 550, an up-to-date schedule representation, such as schedule representation 290, can be used for schedule creation and modifications at subsequent stages of user interaction, ¶ 0074. New assignments are processed as they are generated. If an initial instruction is to process or schedule a group of tasks, then block 510 may be repeated one or more times following block 550., ¶ 0075).
As per claim 2, Fletcher et al disclose the information reflecting the assignment to provide the on-site service includes directional instructions to the location associated with the on-site service (i.e., a task has an associated geographical location. This may be defined in a task profile, for example as geographic co-ordinate having a latitude variable and a longitude variable. A task's geographic location may be static, e.g. the location of a building, or may be determined dynamically, e.g. based on a tracking or GPS device in a vehicle or equipment associated with the task, ¶ 0078).

As per claim 4, Fletcher et al disclose the at least one processor is configured to receive the indication that an additional visit is required to complete the on-site service from a communication device associated with the field professional (i.e., a mobile technician that represents the particular resource performing a task may close the task after it has been successfully completed, for example using a mobile terminal. The same mobile terminal may also confirm a location using a positioning system, ¶ 0075).
As per claim 5, Fletcher et al disclose when the indication includes a time estimation of work required in the additional visit, the at least one processor is further configured to take into account the time estimation when identifying the available time slot (i.e., A task profile 130 sets out data indicative of particular task properties and characteristics. These are described in more detail with relation to an example shown in FIG. 17 but may comprise one or more of: a task type, e.g. in a telecommunications implementation this may be one of, amongst others, `install`, `maintain`, `repair` or `test`; a geographical location of a task, e.g. define using a co-ordinate system; an asset or resource associated with the task, e.g. an identifier for 
As per claim 6, Fletcher et al disclose identifying the available time slot includes reassigning a task previously assigned to the field professional to clear a time slot associated with the time estimation in a schedule of the field professional (i.e., For example, a user of system 300 may need to manually insert an additional task into a schedule., ¶ 0064. For example, the state of an assignment may be based one or more of: a number of assignments recorded in total for a particular resource and a number of adjacent assignments, ¶ 0085).
As per claim 7, Fletcher et al disclose the indication includes details of spare parts required in the additional visit, and the at least one processor is configured to update task details of the additional visit to include the spare parts (i.e., For example, a task profile may indicate a particular item of equipment needs to be installed; the first engine 110 may then search through a plurality of resource profiles in order to identify available resources for a time slot that have a skill variable associated with the item of equipment., ¶ 0043).
As per claim 8, Fletcher et al disclose identifying the available time slot includes confirming that the spare parts required in the additional visit are available (i.e., For example, a task profile may indicate a particular item of equipment needs to be installed; the first engine 110 may then search through a plurality of resource profiles in order to identify available resources for a time slot that have a skill variable associated with the item of equipment., ¶ 0043).

As per claim 10, Fletcher et al disclose identifying the available time slot includes identifying a next time where the field professional having the required skill set is scheduled to arrive an area proximate to the location (i.e., The assignment data 1710 is linked to a resource profile 1730 via the resource identifier (i.e. `John_Smith`) and linked to a task profile 1740 via a task identifier (i.e. Repair_Router.sub.--#654321). In the example of FIG. 17 the task identifier identifies a file comprising the task profile but in other implementations it may correspond, for example, to a primary key of a record in a database. In the example of FIG. 17 both the resource profile 1730 and the task profile 1740 have a tabular data structure. Resource profile 1730 sets out the following fields: `ID`--the resource identifier; `Home_ Location`--a home location for the resource; `I.Skill_Level`--a skill level value for installations, ¶ 0125).
As per claim 11, Fletcher et al disclose the at least one processor is configured to provide the proposed time for the additional visit associated with the identified time slot to a communication device associated with the user (i.e., A control interface of 
As per claim 12, Fletcher et al disclose the at least one processor is configured to provide the proposed time for the additional visit associated with the identified time slot to a communication device associated with the field professional (i.e., a mobile technician that represents the particular resource performing a task may close the task after it has been successfully completed, for example using a mobile terminal. The same mobile terminal may also confirm a location using a positioning system, ¶ 0075).
As per claim 13, Fletcher et al disclose the at least one processor is configured to: identify a plurality of available time slots; provide proposed times for the additional visit associated with the identified plurality of available time slots; receive user selection indicative of a preferred time (i.e., For example, a task profile may indicate a particular item of equipment needs to be installed; the first engine 110 may then search through a plurality of resource profiles in order to identify available resources for a time slot that have a skill variable associated with the item of equipment. If multiple resources can be matched to a task profile, each candidate resource may be ranked based on a weighting or score indicative of the suitability of the match., ¶ 0043. For example, a client may request that a task is to be scheduled. In this case, the event-driven controller 270 receives the request as an event 
As per claim 14, Fletcher et al disclose the at least one processor is configured to: retrieve information indicative of an availability of the user with regard to the additional visit required to complete the on-site service; determine, based on the retrieved information indicative of an availability of the user, a subset of possible time slots for the additional visit; provide proposed times for the additional visit associated with the determined subset of possible time slots (i.e., exceptional circumstances may comprise changes that are required to a schedule of assignments due to unforeseen circumstances or events, such as: late technician sign-up, unforeseen resource unavailability e.g. due to sickness, customer non-attendance or the receipt of one or more new high priority tasks, ¶ 0064. The learning methodology described in certain examples herein provides advantages in systems with a mobile workforce, systems where differences can arise between planned and executed task schedules, systems where there may be uncertainty in schedule execution times (e.g. those dependent on driving conditions, customer availability, asset stock levels, job durations, etc.), ¶ 0130. The application of the described skill rules may not prevent a user from manually assigning any resource to any task irrespective of the level of resource expertise and notwithstanding an automated assignment. For example, a user may overrule an automatic allocation or decline a recommended assignment, ¶ 0131).

As per claim 17, Fletcher et al disclose when a schedule of the field professional is full during a predefined time period, the at least one processor is further configured to check which tasks in the schedule of the field professional can be reassigned to a different field professional (i.e., a task profile may indicate a particular item of equipment needs to be installed; the first engine 110 may then search through a plurality of resource profiles in order to identify available resources for a time slot that have a skill variable associated with the item of equipment., ¶ 0043).
As per claim 18, Fletcher et al disclose the indication that an additional visit is required to complete the on-site service includes at least two of: a time estimation of the work required in the additional visit, details of spare parts required in the additional visit, details of tools required in the additional visit, and details of skills of a field professional required in the additional visit (i.e., For example, a task profile may indicate a particular item of equipment needs to be installed; the first engine 110 may then search through a plurality of resource profiles in order to identify available resources for a time slot that have a skill variable associated with the item of equipment., ¶ 0043).
As per claim 19, Fletcher et al disclose the at least one processor is further configured to transmit to the field professional information reflecting an assignment 
Claim 15 is rejected based upon the same rationale as the rejection of claim 1, since it is a substantially similar system claim.
Claim 20 is rejected based upon the same rationale as the rejection of claim 1, since it is the computer-readable storage medium claim corresponding to the system claim.

Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses mobile/field task management.
-Attila A. Kovacs et al (Adaptive large neighborhood search for service technician routing and scheduling problems) disclose the service technician routing and scheduling problem with and without team building: a given number of technicians have to complete a given number of service tasks.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                  May 6, 2021